Citation Nr: 1410701	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-19 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In September 2013, the Board remanded the issue of entitlement to TDIU as inextricably intertwined with the issue of entitlement to service connection for fibromyalgia.  In an October 2013 rating decision, the RO granted service connection for fibromyalgia, and so that issue is no longer before the Board.  The TDIU claim has returned to the Board for further adjudication.  

During the course of the appeal, the Veteran testified at a Board hearing conducted via video-conference in September 2010.  A transcript of the hearing is of record. The Veterans Law Judge (VLJ) who conducted the videoconference hearing is now retired.  In a letter to the Veteran, the Veteran was informed that the VLJ who conducted her hearing is no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing.  However, in June 2013, she submitted a statement in response, indicating that she did not wish to appear at another hearing and that she wished for her case to be considered on the evidence of record.  As such, the Board may proceed with the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With the grant of entitlement to service connection for fibromyalgia in the October 2013 rating decision, the Veteran's service-connected disabilities are now an acquired psychiatric disorder, evaluated as 50 percent disabling, and fibromyalgia, evaluated as 10 percent disabling.  Her combined rating is 60 percent.  Therefore, she does not meet the threshold criteria for a TDIU rating.  38 C.F.R. § 4.16 (a).  However, where those criteria are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration. 38 C.F.R. § 4.16(b).

The Veteran is not employed.  An April 2011 VA psychiatric examiner indicated that she has total occupational and social impairment due to PTSD signs and symptoms.  However, the examiner then qualified that opinion by saying that there are some major impediments to the Veteran maintaining gainful employment, but the examiner did not say that the Veteran could not engage in any type of gainful employment.  The November 2013 General Medical VA examiner stated that the Veteran's fibromyalgia impacts her ability to work, but did not elaborate or provide a rationale for the statement.  The November 2013 VA psychiatric examiner stated that she could  not opine as to whether the Veteran could not obtain or maintain substantially gainful employment as that was a legal question.  The examiner, however, noted the Veteran's PTSD symptoms and that she is sensitive to stress and may perform best in a low stress work environment with few interactions with new individuals.  In light of the above, the Board determines that the Veteran should be afforded a VA examination to assess whether she is unable to obtain and maintain substantially gainful employment due solely to her service-connected disabilities considered in combination.  If deemed unemployable, the case should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities or age.

A rationale must be provided for the opinion provided.

2. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of entitlement to a TDIU. If in the course of adjudicating this claim, the RO continues to find that the rating criteria under 38 C.F.R. § 4.16(a) (2013) have not been met, but the Veteran's service-connected disabilities prevent her from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


